Citation Nr: 0530056	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  97-27 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for service-connected 
lumbosacral strain, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from January 1964 to July 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which confirmed and continued the 40 
percent rating for the veteran's service-connected low back 
disorder.

The veteran and his spouse provided testimony at a personal 
hearing conducted before personnel at the RO in April 1999, a 
transcript of which is of record.  Further, the record 
reflects that he had requested a Board hearing in conjunction 
with this appeal, but that he withdrew this request by a 
statement dated in February 2005 and received in March 2005.  
See 38 C.F.R. § 20.704(e).

In April 2000, the Board promulgated a decision denying the 
veteran's claim, which he appealed to the United States Court 
of Appeals for Veterans Claims (Court).  By a November 2000 
Order, the Court, pursuant to a Joint Motion, vacated the 
Board's decision, and remanded the case for additional 
development consistent with the Joint Motion.  Thereafter, in 
July 2001, the Board remanded the case for development in 
accord with the Joint Motion.  As a preliminary matter, the 
Board finds that the RO substantially complied with the July 
2001 remand directives, and, as such, a new remand is not 
required to comply with the holding of Stegall v. West, 11 
Vet. App. 268 (1998).

The record reflects that after the Board remanded the case, 
volume 1 of the veteran's claims folder was lost, and that 
all attempts to locate it have been unsuccessful.  Based upon 
review of the remaining volumes of the claims folder, it 
appears that all evidence leading up to and including the 
original April 2000 Board decision has been lost.  However, 
the Board has obtained an electronic copy of the April 2000 
decision, which includes a detailed summary of the evidence 
of record at that time.  The November 2000 Joint Motion did 
not question the accuracy of the Board's summary of evidence.  
In fact, the Joint Motion contained a summary of this same 
evidence which, except for a few stylistic differences, is 
consistent with what was detailed by the Board in the April 
2000 decision; the relevant complaints and objective findings 
are essentially the same.  Thus, the Board has an accurate 
summary of the evidence on file at the time of the April 2000 
decision for which it can refer in adjudicating this claim.  
Moreover, the Court has held that the degree of impairment 
resulting from a disability is a factual determination and 
generally the Board's primary focus in such cases is upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The current severity of the service-
connected disability is more adequately reflected by the 
medical evidence, to include additional VA medical 
examinations, that have occurred since the April 2000 Board 
decision.  Consequently, the veteran's procedural rights have 
not been abridged and he will not be prejudiced by the 
Board's decision to proceed with adjudication of his claim.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

As an additional matter, the Board notes that the veteran's 
attorney contended in September 2005 that there had been no 
response to his request for copies of the April 2004 VA 
medical examination reports and the August 2004 addendum 
which he submitted to the RO in December 2004 and to the 
Board in April 2005.  However, correspondence dated in April 
2005 reflects that the Board did send copies of these reports 
to the attorney addressed to his place of employment.  There 
is a "presumption of regularity" under which it is presumed 
that Government officials have properly discharged their 
official duties.  Clear evidence to the contrary is required 
to rebut the presumption of regularity.  Ashley v. Derwinski, 
2 Vet. App. 307 (1992), (citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)); see also 
Mindenhall v. Brown, 7 Vet. App. 271 (1994) (this presumption 
of regularity applies to procedures at the RO).  Applying 
this presumption to the instant case, the Board must conclude 
that the attorney was provided with copies of the necessary 
examination reports.  Further, the Board notes that the 
attorney had acknowledged reviewing a copy of the December 
2004 Supplemental Statement of the Case (SSOC) which contains 
an accurate summary of the findings and opinions contained in 
these reports.  Thus, this assertion does not reflect the 
veteran will be prejudiced by the Board's decision to proceed 
with adjudication of his case.  Bernard, supra.

FINDINGS OF FACT

1.  All development and notification necessary for the 
equitable disposition of the instant case has been completed.

2.  The preponderance of the evidence is against a finding 
that the veteran's arthritis/degenerative changes of the 
lumbar spine developed as a result of his service-connected 
lumbosacral strain, or is otherwise related to active 
service.

3.  The veteran's service-connected lumbosacral strain is not 
manifest by unfavorable ankylosis.

4.  Even if the veteran's service-connected disability could 
be evaluated on the basis of intervertebral disc syndrome, it 
is not manifest by pronounced symptoms, that are persistent 
and compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disc, with little intermittent relief; nor 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

5.  The record does not reflect that the veteran's service-
connected lumbosacral strain has resulted in frequent periods 
of hospitalization or marked interference with employment.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to a separate rating for 
arthritis/degenerative changes to the lumbar spine.  
VAOPGCPREC 9-98; Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991); Hicks v. Brown, 8 Vet. App. 417, 420-21 (1995).  

2.  The criteria for a rating in excess of 40 percent for the 
service-connected lumbosacral strain are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5235-5243 (2004); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292-5295 (2002); Bernard v. Brown, 4 Vet. 
App. 384 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  More recently, however, the Court held in 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) that error 
regarding the timing of notice does not have the natural 
effect of producing prejudice and, therefore, prejudice must 
be pled as to it.  Further, the Court held that VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated: (1) that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it; (2) that a reasonable person could 
be expected to understand from the notice provided what was 
needed; or (3) that a benefit could not possibly have been 
awarded as a matter of law.

Here, the rating decision which is the subject of this appeal 
was promulgated prior to the November 9, 2000, enactment of 
the VCAA.  Nevertheless, as will be discussed below, the VCAA 
provisions have been considered and complied with.  There is 
no indication that there is additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Mayfield, supra; see also 
Bernard, supra.  Any error in the sequence of events is not 
shown to have any effect on the case or to cause injury to 
the claimant.  Consequently, the Board concludes that any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The record reflects that the Board noted the enactment of the 
VCAA, including its enhanced duties to assist and notify, in 
the July 2001 remand.  Further, the RO sent correspondence to 
the veteran in September 2001, December 2003, and July 2004, 
which, collectively, noted the enactment of the VCAA, 
addressed the requirements for the benefit sought on appeal, 
informed the veteran of what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holding in Quartuccio, supra.  
Moreover, the veteran has been provided with a copy of the 
appealed rating decision, the Statement of the Case (SOC), as 
well as multiple SSOCs, which provided him with notice of the 
law and governing regulations regarding his case, as well as 
the reasons for the determinations made with respect to his 
claims.  In pertinent part, an October 2003 SSOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim.  In 
fact, the Board granted the veteran's motion for an 
additional 60 days in which to present such evidence and 
argument, as documented by correspondence dated in June 2005.  
However, it does not appear that the veteran has identified 
the existence of any relevant evidence that has not been 
obtained or requested by the RO.  Although, as detailed 
above, the evidence contained in the missing volume of the 
claims folder is gone, the Board does have a detailed summary 
of this evidence from the electronic copy of the April 2000 
decision as well as the summary provided by the November 2000 
Joint Motion.  Further, he has been accorded multiple 
examinations in conjunction with this case, the most recent 
being in April 2004.  He has not indicated that the 
disability has increased in severity since that examination.  
In addition, by a January 2005 statement, the veteran 
reported he had no further evidence to submit regarding this 
claim.  Moreover, he withdrew his request for a Board hearing 
in conjunction with this appeal.  Consequently, the Board 
concludes that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The veteran essentially contends that the 
severity of his service-connected low back disorder is not 
adequately reflected by the current schedular rating of 40 
percent.

The evidence summarized by the Board's April 2000 decision 
was as follows:

In a February 1976 rating action, service connection was 
granted and a 10 percent rating assigned for chronic 
lumbosacral strain, effective from August 1, 1975.  Pursuant 
to a February 1988 Board decision, the rating was increased 
to 20 percent, effective from March 31, 1986.  In a July 1993 
rating action, the RO increased the rating for the veteran's 
service-connected low back disability to the current level of 
40 percent, effective from July 30, 1991.

The veteran contends that his service-connected back 
disability is more severe than the current rating indicates 
and he initiated the present appeal by filing a claim for 
increase in September 1996.

The medical evidence of record includes the report of a 
February 1995 VA examination during which the veteran was 
noted to complain "bitterly" about his back.  He reportedly 
used pain medication twice each day and used a TENS unit 
"from time to time."  The examiner observed upon reviewing 
the "chart" that other examiners had felt the veteran was 
exaggerating his complaints in giving a history of his back 
difficulties.

On examination, the veteran was noted to be "somewhat over 
emotional" as he recited his back complaints.  His gait was 
found to be normal on short testing, although he walked in a 
hastened fashion.  He was noted to hold his back rather 
rigidly and there was evidence of spasm noted in the 
paravertebral muscle.  There was a loss of the normal 
lordotic curve.  Further, he was noted to be hesitant to bend 
forward with his legs held extended so that he could only 
bring his fingertips to the level of his knees.  He was "very 
uncomfortable" as he did a deep knee bend.  Knee and ankle 
jerks were equal and active.  When he lay on the examination 
table in the dorsal recumbent position, it was noted that he 
was unable to elevate either extended lower extremity more 
than 30 degrees above the horizontal because of "subjective 
complaints."  It was further noted that when the examiner 
attempted to perform those motions passively, the veteran was 
"quite resistant."  The examiner offered a conclusion of 
chronic back complaints with "a good deal of emotional 
display" on the veteran's part as he was put through the 
various exercises requested of him.

Private treatment records dated from June to August 1996 
detail the veteran's complaints of back pain following a 
motor vehicle accident in early June 1996.  In a chart 
extract dated later that same month, the veteran's history of 
chronic back pain was noted, as were his complaints that the 
pain had increased since the accident.  The veteran reported 
that the pain occasionally radiated to the right gluteal 
area, with no tingling or numbness.  Examination of the 
lumbar area revealed tenderness across the paraspinal muscles 
and yielded an impression of acute lower back pain aggravated 
by accident over chronic back pain.  X-rays revealed minimal 
spurring at multiple levels, with no fracture.  There was 
minimal facet hypertrophy at the lower lumbar levels.  The 
disc spaces were noted to be relatively preserved except for 
developmental narrowing at L5-S1.  Ossification was seen 
which might be in iliac vessels.

Subsequent chart entries detailed physical therapy treatment 
afforded the veteran until October 1996.  In October 1996, it 
was noted that the there had been some confusion as to the 
continuation of physical therapy; however, the veteran 
indicated that his "pain resolved better."  He had reportedly 
returned to work and was willing to work without restriction.  
At the present time, his back pain was better and he had no 
specific complaint.  Physical examination revealed normal 
gait and posture and the lower back was "mildly tender."

The veteran presented to an October 1997 VA examination with 
complaints of constant pain in the low back, described as a 
dull pain with sharp exacerbations.  He also reported pain 
radiating down to both legs, sometimes just to the thigh, but 
on other occasions, down to the foot.  Further, he reported 
difficulty moving quickly and stated that he had to do all 
movements slowly to avoid exacerbating the pain; that he took 
over-the-counter pain medication and a muscle relaxant, with 
limited relief; that he was presently working as an assembly 
line operator; and that he had difficulties with prolonged 
standing or walking and with stairs and bending forward.

Examination revealed no focal muscle atrophy.  There was 
tenderness to the paraspinal muscles.  Range of motion was as 
follows: forward flexion to approximately 30 degrees; lateral 
flexion to 40 degrees, bilaterally; decreased axial rotation, 
limited at 20 degrees, bilaterally; extension to 30 degrees.  
The examiner noted that the veteran was unable to perform hip 
flexion on manual muscle testing secondary to pain; however, 
he was able to perform a limited deep knee bend with return.  
Further, the veteran stated that he was not able to walk on 
his toes and would not attempt this; he could walk on his 
heels.  No sensation deficits were noted to light touch.  
However, the veteran did describe decreased pin prick 
sensation in the bilateral lower extremities in a non-
dermatomal pattern.  The examiner described the veteran's 
gait as antalgic, with a decreased stride length and, at 
times, an unsteady pattern.  The examiner reviewed X-ray 
studies obtained in February 1995.  Diagnostic impression was 
that of lumbosacral spine strain.  Additionally, the examiner 
commented that, with flare-ups, it was likely that range of 
motion would be further restricted, but it was not possible 
to accurately estimate the additional loss of range of motion 
without examining the veteran at that time.

The veteran was afforded a VA general medical examination in 
February 1998 at which time he complained of numbness and 
tingling on the posterior side, especially with sitting.  He 
reported that his back pain increased with cold or damp 
weather.  Diagnoses following physical examination included 
spina bifida occulta with lumbosacral pseudoarthrosis and 
degenerative joint disease and associated lumbosacral strain.

By an April 1998 rating decision, the RO determined that the 
veteran was entitled to nonservice-connected pension, 
effective from July 8, 1997.  In that decision, the RO noted 
that the veteran did not meet the schedular requirements for 
pension; however, considering the level of disability and 
other factors, such as the veteran's age, education and 
occupational background, an extraschedular permanent and 
total disability rating was granted.  The RO further noted 
that, in addition to the service-connected low back 
disability, the veteran suffered from anxiety and atypical 
chest pain; he was noted to have a serious problem with 
reading and spelling; and he had a 3 year history of left 
sided chest pain associated with exertion or psychological 
stress.

The veteran was afforded a VA orthopedic examination in July 
1999 at which his complaints of head, neck, upper and lower 
back, buttock and bilateral leg pain were noted.  He also 
reported the onset of right shoulder pain approximately seven 
days prior to the examination.  The history of his in-service 
back injury and subsequent complaints was related.  The 
examiner noted that the veteran walked into the office; his 
ambulation appeared normal, although slowed.  Neurological 
examination revealed motor strength of 5/5 in the lower 
extremities.  Physical strength within the lower extremities 
appeared to be within normal limits.  He was able to toe 
stand and heel stand.  Sensory examination appeared to be 
normal to all modalities tested, including light touch, 
pinprick and vibratory sensation.  There was no clear 
dermatome or myotomal distribution of any sensory deficit.  
Reflex examination was normal.  Deep tendon reflexes were 
found to be symmetrical and within normal limits.  He was 
able to walk on his toes and heels.  Passive range of motion 
was found to be normal in all extremities, except the right 
shoulder.; he was able to flex and extend his trunk from a 
fixed pelvis to a reasonable degree.  It was noted that when 
asked to flex and extend his trunk, he reported pain in the 
right lower lumbar region.  Upon fixing his pelvis, he 
reported similar pain on rotating his trunk.  Further, he 
reported the same pain when his pelvis was not fixed and he 
could freely rotate from his hips.  Straight leg raising was 
negative bilaterally.  Range of motion of the lumbar spine 
was as follows: flexion, 70 degrees; lateral bending, 25 
degrees; hyperextension, 20 degrees and rotation, 20 degrees.  
Diagnostic impression was that of chronic lumbosacral strain 
without radiculopathy or disc disease.

Outpatient treatment records from April 1996 note the 
veteran's complaints of chronic low back pain for which 
medication was "helping."  Subsequent records from October 
1996 note some mild left parasacral tenderness, and that the 
veteran was treated with an intramuscular injection.  In 
addition, records from June 1997 note temporary relief of low 
back pain with medication.

The veteran appeared at an April 1999 hearing at the RO and 
testified that his back pain was becoming more severe.  He 
also testified that he used a TENS unit and back brace 
occasionally.

In an October 1999 letter, the Social Security Administration 
(SSA) informed the veteran that he was entitled to monthly 
disability benefits from that agency.

As mentioned in the Introduction, the November 2000 Joint 
Motion contained a summary of the record which was consistent 
with what was detailed by the Board in the April 2000 
decision.  The Joint Motion also asserted that there were 
several matters which must be addressed by the Board in the 
adjudication of the appellant's claim.  First, it was noted 
that the February 1998 VA examination included a diagnosis of 
degenerative joint disease, but that the Board had not 
considered whether the veteran was entitled to a separate 
rating pursuant to VAOPGCPREC 9-98 and the Court's holdings 
in Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) and 
Hicks v. Brown, 8 Vet. App. 417, 420-21 (1995).  In addition, 
the Joint Motion asserted that the Board did not provide an 
adequate explanation regarding the applicability of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, to the veteran's claim for an 
increased rating.  Further, the Joint Motion noted that the 
veteran was considered to be disabled by the SSA, but that 
the SSA documents were not associated with the record.  
Accordingly, it was asserted that a remand was necessary for 
the Board to obtain the SSA records in order to make a fully 
informed decision regarding the current severity of the 
veteran's service-connected low back disorder.  Finally, it 
was asserted that the Board did not provide adequate reasons 
and bases to its denial of an extraschedular rating for the 
service-connected low back disorder, particularly with 
respect to the medical findings of the February 1998 VA 
medical examination.

In light of the Joint Motion, the Board remanded the case in 
July 2001 to obtain records from the SSA, as well as from any 
additional medical care providers who had treated the 
veteran.  Further, the veteran was to be accorded a new VA 
medical examination of his low back disorder which was to 
provide, among other things, an opinion as to the presence of 
arthritis and/or disc pathology in the lumbar spine and if 
present, the relationship between these findings and the 
service-connected chronic lumbosacral strain; provide an 
opinion as to the effect of the service-connected lumbar 
spine disability on the appellant's social and occupational 
adaptability; and to clarify the veteran's diagnoses and 
disassociate, to the extent possible, the symptomatology 
attributable to nonservice-connected diagnoses, to include 
any residual impairment directly attributable to the 
developmental lumbarization, first sacral vertebra, if 
present.

Upon remand, additional medical records were added to the 
file, including records from the SSA, which include findings 
regarding the veteran's low back problems.  Among other 
things, these record reflect that an August 1999 
Administrative Law Judge (ALJ) decision concluded that the 
veteran was entitled to SSA disability benefits beginning in 
August 1998.  This decision noted that the veteran testified 
that he had not worked since November 1997, and that here was 
no evidence of work activity since the alleged onset date.  
However, the ALJ found that, for the period from November 
1997 to August 1998, the veteran's impairments only precluded 
the following work-related activities: lifting and carrying 
more than 10 pounds frequently and 20 pounds occasionally.  
As of August 1998, his residual functional capacity had been 
further reduced so that he could not: lift and carry more 
than 10 pounds; sit even up to 6 hours in an 8-hour workday; 
walk and stand more than occasionally; push and pull with the 
right upper extremity; and do more than limited grasping and 
handling with the right hand.  The ALJ emphasized that 
examination in August 1998 first provided objective evidence 
of the veteran's allegations regarding his right shoulder and 
hands, and, in fact, showed not only loss of motion in these 
areas but most all of the veteran's other joints and cervical 
spine as well.  Moreover, the ALJ noted that the medical 
evidence indicated the veteran had experienced atypical chest 
pain as well as treatment for psychiatric problems.  However, 
it does appear that the ALJ's decision was based primarily 
upon the veteran's physical as opposed to mental/psychiatric 
impairment.

Outpatient treatment records dated in May 2002 note that the 
veteran presented for follow-up of chronic back pain, and 
that he brought an outside MRI report.  Based on this report, 
he appeared to have mild left L4-L5 neuroforaminal stenosis.  
However, the majority of his symptoms were in the right leg.  
Moreover, it was opined, based on the MRI report and the 
veteran's clinical picture, that he did not have significant 
lumbar disc herniation or stenosis.  No surgical intervention 
was found to be required in the low back.  

In July 2002, the veteran underwent a VA spine examination, 
at which it was noted that the claims file was present and 
had been reviewed, including the Board remand.  Regarding 
current symptomatology, he reported low back pain and pain in 
both legs.  He denied back pain, coughing or sneezing, and 
reported that bowel and bladder functions were intact.  
Further, he reported that flare-ups occurred frequently if he 
happened to twist his back inadvertently or if he bent to the 
waist.  Moreover, he reported that he could not bend up to 
the waist; that he could not squat, stoop, or kneel; that he 
had pain standing and walking, and that he felt he could walk 
2 blocks; that stairs were a problem for him; car travel was 
limited to 20 minutes; that he could not lie on his back, but 
could lie prone and occasionally on his side; and that 
weather changes seemed to cause an increase in his back pain.  
He also reported that he wore a back support if he was going 
to try any activity around the house, and that he was very 
careful about his activities since they might cause flare-ups 
of his back pain.

On examination, the veteran was found to be alert, but it was 
noted that he walked with a slight limp on the right leg.  It 
was also noted that he disrobed with great apparent 
difficulty, that he got on and off the examining table with 
difficulty, and that he turned from side-to-side with 
difficulty.  Straight leg raising could only be carried to 5 
degrees bilaterally, at which time he complained of 
excruciating back pain.  However, there was no sensory or 
motor deficit of either lower extremity.  Deep tendon 
reflexes of the lower extremities were found to be present, 
symmetrical, 1+.  It was noted that he refused to try tandem 
toe and heel walk because of back pain.  Moreover, he 
complained of severe back pain even to light touch of his 
skin in the entire lumbar area.  Range of motion was as 
follows: lumbar flexion to 20 degrees; extension zero 
degrees; side bending to 10 degrees to each side; and 
rotation to 10 degrees to each side.  Further, it was noted 
that an MRI conducted on the lumbar spine in June 2001 showed 
degenerative disc disease at L4-5 with mild compression of 
the L5 nerve root on the left and right foraminal stenosis.

Based on the foregoing, the examiner diagnosed degenerative 
intervertebral disc disease of the lumbar spine.  However, 
the examiner commented that the veteran's subjective symptoms 
were grossly out of proportion to his objective physical 
findings, and that the symptom magnification he exhibited was 
so excessive that an evaluation of his physical impairment 
was impossible to determine.

A January 2003 private medical report noted that the veteran 
was seen for a chief complaint of low back pain, and that he 
reported he could not do any significant repetitive work 
because of low back injury sustained during the Vietnam War 
which had been aggravated off and on over the past several 
years.  On examination, he was found to ambulate without 
difficulty.  Forward flexion and extension were moderately 
tender.  He was sensitive to light touch across the lower 
lumbar spine.  There were no masses, and no evidence of 
instability.  Straight leg raising test was negative.  It was 
noted that X-rays, including flexion and extension X-rays of 
the lumbar spine were unremarkable, and that there was no 
evidence of listhesis.  It was also noted that a May 2001 MRI 
showed moderate degenerative change at L4-5, but no evidence 
of significant nerve root compression and the remaining disc 
spaces appeared to be normal.  Diagnosis was chronic low back 
pain with inability to do any prolonged and heavy work.

In April 2004, the veteran underwent both a VA 
orthopedic/spine examination and a neurologic/peripheral 
nerves examination.  Both examiners noted that the claims 
file had been reviewed.

At the VA orthopedic examination, the veteran reported that 
since his discharge he had had an increase in his symptoms, 
which he described as being in the lower lumbar spine, in the 
midline, and both paravertebral muscle areas.  The pain was 
described as being a 5 to 6 on a numeric scale of 10, with 
some relief with Aleve, rest, and heat.  He also reported 
episodes of increased pain which occurred approximately 3 
times per week, and being a 6 to 10 on a numeric scale of 10, 
and lasting for several hours.  Again, he got help with Aleve 
and heat.  In addition, he reported that the pain radiated up 
to his shoulder and down to his legs, with an "aching, like 
a knife" pain.  He denied paresthesias.  Further, he 
reported that he had not been working for 6 years due to this 
problem.  He denied problems with his bowel or bladder, but 
did describe difficulty with sex.

On examination, it was noted, in part, that when the veteran 
stood his pelvis was level, and that his lumbar lordosis was 
held at 20 degrees of lordosis.  However, when he flexed, he 
complained of pain.  It was noted that this was done on 3 
occasions, and that the pain began at 15 degrees of lordosis, 
zero degrees of lordosis, and 10 degrees of lordosis.  "He 
had no further with any of these because of the pain."  He 
was able to extend up to 30 degrees when the pain began, and 
no further extension with pain.  He was unable to heel and 
toe walk.  There was no paravertebral muscle spasm.  There 
was some tenderness over the lower lumbar spine to punch 
percussion, but no tenderness over the sciatic notches or 
great trochanters.  Straight-leg raising test, sitting, was 
negative.  It was also stated that straight leg raising test 
was limited to approximately 45 degrees by pain.  There was 
no extensor hallucis longus weakness.  Deep tendon reflexes 
were found to be 1+/4 at the knees and ankles, bilaterally.  
There was no pain while sitting with rotation of his hips or 
motion of his knees.  He did complain of pain with rotation 
of his hips when he was recumbent.  Thigh and calf 
circumferences were found to be symmetrical, as measured 7 
inches above the joint line of the knee and at the maximum of 
calf circumference.

Regarding diagnostic and clinical tests, the VA orthopedic 
examiner noted that an MRI of the lumbar spine taken in 
December 2003 was read as follows: At the L1-L2 disc space, 
the disc was within normal limits; L3-L4 mild broad-based 
disc bulging; L4-L5 mild disc desiccation, with minimal 
central disc bulging and mild-to-moderate facet joint and 
ligamentum flavum hypertrophy; mild neural foraminal 
narrowing on the left greater than the right at L5-S1; and 
mild central disc protrusion with mild narrowing of the 
central canal.  The MRI's overall impression was mild 
degenerative disc disease, as described.  Further, it was 
noted that X-rays were taken in conjunction with the 
examination, which showed mild narrowing of the L5-S1 disc 
and minimal anterior lipping of L4 and L3 superior end plate, 
otherwise unremarkable.  

Based on the foregoing, the orthopedic examiner diagnosed 
chronic lumbosacral sprain - at least as likely as not 
associated with his service-connected injury.  However, the 
examiner commented that he found inconsistent findings on his 
examination, such as the range of motion with the beginning 
of pain.  The examiner thought that the physical findings 
were not consistent, and questioned whether there was some 
conscious or unconscious exaggeration of the veteran's 
problems.  Further, the examiner stated that flare-ups 
occurred, but that the veteran's medical history and 
information were insufficient to estimate the additional 
limitation on joint function due to the flare-ups.  
Nevertheless, with the flare-ups, there was some limitation 
of joint function, some limitation due to pain.  

In a May 2004 addendum, the VA orthopedic examiner noted that 
he had reviewed the veteran's file, and had examined reported 
from May 1995, October 1997, February 1997, and July 1999.  
He found that these examinations were consistent with the one 
he performed in April 2004.  Moreover, the examiner opined 
that the veteran was exaggerating his symptoms, either 
consciously or unconsciously, and found no reason to change 
his conclusions after having reviewed these additional 
folders.

At the VA neurologic examination, the examiner noted that, at 
this time, the veteran was ambulatory without any assistance, 
although he did have a slight limp in walking.  The veteran 
reported that the pain got exacerbated when in cold weather 
or when he was bending and doing yard work, etc.  He also 
reported that he usually took Aleve or Tramadol and piroxicam 
for relief of pain, which helped him partially.  Moreover, he 
reported that the exacerbation of the pain was on an almost 
daily basis.  He felt that his right leg gave out when he had 
acute pain, and that his functional ability had decreased 
since the onset of the pain.  He described the pain as a deep 
radiating pain to the right leg and associated numbness with 
exacerbation of pain.  Further, he felt that the pain went as 
far down as to the right leg and calf, and reported that he 
had also developed some pain in the thoracic paraspinal area, 
as well as in the cervical spine area.  The examiner also 
noted the findings of X-rays conducted in 1968 and 1975, as 
well as the recent MRI.

On examination, it was noted that the veteran appeared to be 
in pain when he was examined.  He was found to have 
paraspinal tenderness, which was marked, and in the L3-L4 
areas bilaterally.  Straight leg raising was positive on both 
sides - right 30 degrees, left 40 degrees.  Deep tendon 
reflexes were present in both knee jerks and ankle jerks.  
Babinski sign was negative.  Motor strength in the lower 
extremities was found to be 5/5, with no muscle atrophy.  It 
was noted that he was unable to stand on toes and heels, and 
had difficulty in doing that.  Further, it was reiterated 
that he walked with a slight limp towards the right side.  
Upper extremity examination was normal, as were cranial nerve 
and mental status examinations.

Based on the foregoing, the VA neurologic examiner's 
impression was that the veteran had significant lumbosacral 
spine pain, which was chronic in nature.  However, the 
examiner thought that there was some contribution of his 
congenital pseudoarthrosis and spina bifida towards this 
chronic pain.  The examiner did opine that, the acute injury 
in Vietnam, when the veteran was physically active, 
precipitated the onset of pain in the lumbosacral spine, and 
that he was vulnerable to chronic pain because of his 
underlying abnormal lumbosacral spine.  Nevertheless, the 
examiner stated that to further see ongoing irritability of 
his spinal nerves secondary to degenerative arthritis and 
possible radiculopathy, a nerve conduction/EMG study had been 
ordered.

In a May 2004 addendum, the VA neurologic examiner stated 
that the veteran could not tolerate the nerve conduction and 
EMG study at all, and that he left the lab without the test 
being completed.  Therefore, with the available information, 
his impression was that the veteran's low back pain was 
secondary to lumbar spinal strain and that it was as likely 
as not due to the accident and physical activities during 
active military service.

In August 2004, both the April 2004 VA orthopedic and 
neurologic examiners promulgated a joint addendum to answer 
more specific questions regarding the veteran's low back 
pain.  The examiners summarized the history of the veteran's 
low back problems, and noted, in part, that other than the 
acute exacerbation of low back pain during the service and 
the "injury" during service, he had another incident when 
he had an acute exacerbation of pain which was in 1996 after 
a motor vehicle accident.  Further, the examiners noted that 
the veteran contended that his service-connected exacerbation 
or onset of low back pain was the cause of his degenerative 
condition of his lumbar spine.  The examiner stated that, 
after a detailed review of the veteran's claims folders, 
review of his X-rays over the years, and review of his other 
physicians' reports, their conclusion was as follows: The 
veteran had minimal arthritic lipping on L4 and L5 superior 
endplates, but the examiners did not believe that there was a 
relationship between the service-connected strain injury and 
the minimal arthritic changes.

The examiners further stated that review of the veteran's 
record indicated that he did not have major social compromise 
because of his low back pain, and that the only example he 
gave was his difficulty with sex.  However, he did relate 
occupational difficulties because of the low back pain with 
quite a few changes in occupation from labor work to auto 
mechanic and back to supply chain work, etc.  In addition, he 
had been laid-off from his work reportedly because of his low 
back pain.  More recently, he was unemployed and blamed his 
low back pain as a cause of his inability to work.  The 
examiners noted that the veteran had vertebral congenital 
abnormalities described as lumbar sacralization as well as 
spina bifida occulta, and that, statistically, it was known 
that congenital spine abnormalities were associated with 
increased incidents of low back pain and lumbosacral spine 
pain.

Based on the foregoing, it was the examiners' opinion that 
the veteran's lumbosacral spine strain during service was 
less likely to result in the arthritic changes seen in the 
lumbosacral spine.  The examiner also stated that it appeared 
he had compromised lumbosacral spine because of congenital 
abnormalities as well as idiopathic degenerative changes 
which had contributed for the most part to his chronic back 
pain.  The examiners stated that it was possible he might 
have had minor exacerbation of his back pain secondary to 
manual physical labor during service.  Similarly the motor 
vehicle accident in 1996 could have contributed to the 
chronic low back pain as well.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Under Diagnostic Code 5285, residuals of a fracture of a 
vertebral body with cord involvement, bedridden, or requiring 
long leg braces warrants a 100 percent evaluation.  A 60 
percent rating is warranted for residuals of a fracture of a 
vertebral body without cord involvement, abnormal mobility 
requiring neck brace (jury mast).  Where residuals of a 
fracture of a vertebra do not result in spinal cord 
involvement and do not produce abnormal mobility requiring a 
neck brace, disability is evaluated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of a vertebral body.

Diagnostic Code 5289 provides criteria for evaluating 
ankylosis of the lumbar spine.  Favorable ankylosis warrants 
a 20 percent rating, while unfavorable ankylosis warrants a 
30 percent rating.  38 C.F.R. § 4.71a.

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  38 C.F.R. § 4.71a.

Diagnostic Code 5293 provides for evaluation of 
intervertebral disc syndrome. Intervertebral disc syndrome is 
assigned a noncompensable rating when it is postoperative, 
cured.  A 10 percent evaluation is assigned when it is mild.  
Moderate symptoms with recurring attacks are assigned a 20 
percent evaluation.  Severe symptoms, with recurring attacks 
and intermittent relief are assigned a 40 percent evaluation.  
Pronounced symptoms, that are persistent and compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief are assigned a 60 percent 
evaluation.  The maximum evaluation available under 
Diagnostic Code 5293 is 60 percent.  38 C.F.R. § 4.71a.

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  With characteristic pain on motion, a 
rating of 10 percent is provided.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, a rating of 20 percent is 
provided.  When severe with listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent is 
provided.  38 C.F.R. § 4.71a.

The criteria for evaluating disabilities of the back were 
substantially revised during the pendency of this appeal.  
For example, the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 for evaluating intervertebral disc syndrome were 
amended, effective September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002).  The newly enacted 
provisions of this section allow for intervertebral disc 
syndrome (preoperatively or postoperatively) to be evaluated 
based either on the total duration of incapacitating episodes 
over the past 12 months or by combining (under 38 C.F.R. § 
4.25) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  In addition, effective September 26, 2003, 
further changes have been made to the remaining criteria for 
evaluating spine disorders.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003).  These revisions consist of a new rating 
formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome). 

In a precedent opinion of the VA Office of the General 
Counsel, it was held that, when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board must determine 
whether the intervening change is more favorable to the 
veteran, and, if the amendment is more favorable, apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  In addition, 
the Board must apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 
2000).

The most recent amendment to 38 C.F.R. § 4.71a (i.e., the 
"new" criteria) changed the Diagnostic Codes for spine 
disorders to 5235 to 5243, and spine disorders are now rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  An evaluation of 40 percent is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  An 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  An evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Finally, an evaluation of 
60 percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc 
Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 
2004).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 40 percent for his service-connected 
lumbosacral strain, and that he is not entitled to a separate 
rating for arthritis/degenerative joint disease of the lumbar 
spine.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Initially, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's 
arthritis/degenerative changes of the lumbar spine developed 
as a result of his service-connected lumbosacral strain.  As 
detailed above, the April 2004 VA orthopedic and neurologic 
examiners addressed this issue in their August 2004 addendum, 
and concluded that the arthritis was not related to service.  
This opinion is based upon their respective examinations of 
the veteran, review of his claims folder, and consultation 
with one another.  Thus, they had a sufficient foundation 
upon which to base their conclusions.  Moreover, no competent 
medical evidence is of record which refutes their findings, 
nor that otherwise relates the degenerative changes, first 
diagnosed many years after discharge, to the veteran's active 
service.  Consequently, the Board concludes that he is not 
entitled to a separate rating for his arthritis/degenerative 
changes of the lumbar spine pursuant to VAOPGCPREC 9-98 and 
the Court's holdings in Lichtenfels and Hicks.

Turning to the issue of the proper evaluation for the 
veteran's service-connected lumbosacral strain, the Board 
notes that the "old" criteria found in Diagnostic Code 5295 
for this disability does not provide for a rating in excess 
of 40 percent.  Similarly, the "old" criteria for 
evaluating limitation of motion found in Diagnostic Code 5292 
does not provide for a rating in excess of 40 percent either.  
Accordingly, neither of these Codes are for application with 
respect to the veteran's claim for a rating in excess of 40 
percent.

Regarding Diagnostic Code 5285, the Board notes that the 
record does not reflect that the veteran has had any fracture 
of the vertebral body of the lumbar spine.  Similarly, there 
is no medical evidence which diagnoses ankylosis, which is 
necessary for consideration of Diagnostic Code 5289.  Thus, 
the required manifestation necessary for consideration of 
these Codes are not present.

With respect to Diagnostic Code 5293, the Board notes that it 
does not appear that this Code is applicable in the instant 
case either.  Service connection was established for 
lumbosacral strain, not intervertebral disc syndrome.  
Moreover, the opinion expressed in the August 2004 addendum 
by the VA examiners regarding the veteran's 
arthritis/degenerative changes would appear to be applicable 
to the findings of degenerative disc disease as well.  
However, even if Diagnostic Code 5293 were applicable, the 
veteran would not be entitled to a rating in excess of 40 
percent under this Code.  See Holbrook v. Brown, 8 Vet. App. 
91 (1995) (The Board has the fundamental authority to decide 
a claim in the alternative.).  Simply put, the record does 
not support a finding of pronounced symptoms of 
intervertebral disc syndrome, that are persistent and 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief

As detailed above, the May 2002 outpatient treatment records 
opined that the veteran did not have significant lumbar disc 
herniation or stenosis.  The July 2002 VA examiner stated 
that the June 2001 MRI showed degenerative disc disease at 
L4-5 with mild compression of the L5 nerve root on the left 
and right foraminal stenosis.  (Emphasis added).  Similarly, 
the January 2003 private treatment report noted that -rays, 
including flexion and extension X-rays of the lumbar spine 
was unremarkable, and that there was no evidence of 
listhesis, and that a May 2001 MRI showed moderate 
degenerative change at L4-5, but no evidence of significant 
nerve root compression and the remaining disc spaces appeared 
to be normal.  (Emphasis added).  The April 2004 VA 
orthopedic examiner noted that the December 2003 MRI report 
was read as follows: At the L1-L2 disc space, the disc was 
within normal limits; L3-L4 mild broad-based disc bulging; 
L4-L5 mild disc desiccation, with minimal central disc 
bulging and mild-to-moderate facet joint and ligamentum 
flavum hypertrophy; mild neural foraminal narrowing on the 
left greater than the right at L5-S1; mild central disc 
protrusion with mild narrowing of the central canal; and an 
overall impression of mild degenerative disc disease, as 
described.  (Emphasis added).  Further, it was noted that X-
rays taken in conjunction with the April 2004 VA orthopedic 
examination showed mild narrowing of the L5-S1 disc and 
minimal anterior lipping of L4 and L3 superior end plate, 
otherwise unremarkable.  (Emphasis added).  The Board 
acknowledges that the terms "mild," "moderate," and "severe" 
are not defined in the Schedule, and that the regulations 
provide that rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  The use of terminology such as "moderate" or "severe" 
by VA examiners and others, although an element of evidence 
to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  Nevertheless, the fact that terms such as "mild," 
"minimal," and "moderate," have been used to describe the 
severity of the degenerative changes is strong evidence 
against the conclusion that it rises to the level of 
pronounced symptomatology necessary for a 60 percent rating 
under Diagnostic Code 5293.  

The Board also notes that the other evidence of record does 
not support a 60 percent rating under Diagnostic Code 5293, 
especially as the evidence is against a finding of sciatic 
neuropathy, demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disc.  For example, the July 1999 VA orthopedic 
examination noted that the service-connected lumbosacral 
strain was without radiculopathy.  The January 2003 private 
treatment report noted that he was without instability, and 
the April 2004 VA orthopedic examiner found that there was no 
paravertebral muscle spasm.  Further, the July 2002 VA 
examiner found that there was no sensory or motor deficit of 
either lower extremity, and that deep tendon reflexes of the 
lower extremities were present, symmetrical, 1+.  Similarly, 
the April 2004 VA orthopedic examiner found that deep tendon 
reflexes were 1+/4 at the knees and ankles, bilaterally.  The 
April 2004 VA neurologic examiner specifically found that 
deep tendon reflexes were present in both knee jerks and 
ankle jerks, and that motor strength in the lower extremities 
was 5/5.  The opinion from the August 2004 addendum is also 
against a finding of pronounced symptomatology of the 
service-connected disability in that the addendum noted that 
the veteran had vertebral congenital abnormalities described 
as lumbar sacralization as well as spina bifida occulta, and 
that, statistically, it was known that congenital spine 
abnormalities were associated with increased incidents of low 
back pain and lumbosacral spine pain.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  Moreover, the Board is 
persuaded by the fact that two separate clinicians, the July 
2002 and April 2004 VA orthopedic examiners, opined that the 
veteran was exaggerating his symptomatology.

In light of the foregoing, the Board finds that the veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 40 percent under Diagnostic Code 5293.

With respect to the "new" criteria, the Board notes that 
the current General Rating Formula for Diseases and Injuries 
of the Spine only provides for a rating in excess of 40 
percent if there is unfavorable ankylosis of the 
thoracolumbar spine or the entire spine.  However, a thorough 
review of the competent medical evidence, to include the VA 
medical examinations conducted in July 2002 and April 2004, 
does not reflect that the veteran has ever been diagnosed 
with ankylosis of the lumbar spine.  Further, while the 
record reflects he has painful and limited motion of the 
lumbar spine, the medical evidence does not show this spine 
is fixed in flexion and/or extension.  Moreover, the record 
does not reflect that he has difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Accordingly, he does not meet 
or nearly approximate the criteria for a rating in excess of 
40 percent under the General Rating Formula.

The Board also notes that, if it were to assume that the 
current Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes is applicable to the instant case, 
it would not provide for a rating in excess of 40 percent.  A 
thorough review of the record does not indicate that the 
veteran has had a period of acute signs and symptoms due to 
intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician, at 
least not having a total duration of at least 6 weeks during 
the past 12 months.  See 38 C.F.R. § 4.71a, Intervertebral 
Disc Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 
10, 2004).  Thus, he does not meet or nearly approximate the 
criteria for a rating in excess of 40 percent under this 
Formula either.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the schedular 
criteria for a rating in excess of 40 percent for his 
service-connected lumbosacral strain.  Thus, the Board 
concludes that the preponderance of the evidence is against 
the claim, and it must be denied.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

In regard to the applicability of an extraschedular rating, 
the Board notes that nothing in the record indicates that the 
veteran has undergone surgery on his lumbar spine or was 
otherwise hospitalized for back problems during the pendency 
of this appeal.  Thus, the service-connected lumbosacral 
strain is not manifested by frequent periods of 
hospitalization.  

The Board acknowledges that the veteran has asserted he has 
been unable to work since November 1997 due to his low back 
problems.  However, the Board notes that the August 1999 SSA 
ALJ decision indicated that his impairment prior to August 
1998 was not of such severity as to warrant disability 
benefits.  Moreover, when disability benefits were awarded as 
of August 1998, it was based upon consideration of the 
impairment attributable to both the low back, as well as the 
right shoulder, hand, and neck.  This is similar to the April 
1998 rating decision which established entitlement to 
nonservice-connected pension based upon the level of 
disability and other factors, such as the veteran's age, 
education and occupational background, including the fact 
that, in addition to the service-connected low back 
disability, the veteran suffered from anxiety and atypical 
chest pain; he was noted to have a serious problem with 
reading and spelling; and he had a 3 year history of left 
sided chest pain associated with exertion or psychological 
stress.  In short, the evidence indicates that the veteran's 
service-connected lumbosacral strain, in combination with his 
other medical disabilities, is what caused his unemployment.  
Consequently, it does not appear that the service-connected 
disability, in and of itself, is of such severity as to 
constitute marked interference with employment.  This finding 
is further supported by the fact that the April 2004 VA 
orthopedic and neurologic examiners opined in their August 
2004 addendum that it was the nonservice-connected congenital 
abnormalities as well as idiopathic degenerative changes 
which had contributed for the most part to the veteran's 
chronic back pain.  In short, the low back impairment appears 
to primarily be from nonservice-connected conditions as 
opposed to the service-connected disability.  Moreover, the 
Board's conclusion is again persuaded by the fact that both 
the July 2002 and April 2004 VA orthopedic examiners felt the 
veteran was exaggerating his symptomatology.  

Based on the foregoing, the Board finds that the record does 
not reflect that the service-connected lumbosacral strain 
presents such an exceptional or unusual disability picture 
with related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  Therefore, an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) is not warranted based on the facts of 
this case.

The Board further notes that the veteran's attorney contended 
in the September 2005 statement that a total rating based 
upon individual unemployability due to the service-connected 
disabilities (TDIU) was warranted.  However, the claim of 
entitlement to a TDIU was denied by a December 2004 rating 
decision, and it does not appear that an appeal was perfected 
as to this decision.  See 38 C.F.R. §§ 20.200, 20.302.  As 
such, it does not appear the Board has jurisdiction to 
address this issue.  Granted, the service-connected 
lumbosacral strain is the veteran's only service-connected 
disability, and VA's General Counsel held in VAOGCPREC 6-96 
that in such instances where the appealed issue concerns 
entitlement to an increased rating for a service-connected 
disability, the Board would have jurisdiction to address as a 
component of the increased rating claim, the question of 
entitlement to a total rating based upon individual 
unemployability provided the claim is based solely upon the 
disability or disabilities which are the subject of the 
increased rating claim.  Nevertheless, the regulations 
provide that a total disability rating for compensation 
purposes may be assigned where the schedular rating is less 
than total, where it is found that the disabled person is 
unable to secure or follow substantially gainful occupation 
as a result of a service-connected disability ratable at 60 
percent or more or as a result of two or more disabilities, 
providing at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 4.16(a).  For the reasons stated 
above, the Board has concluded that the veteran is not 
entitled to a schedular rating in excess of 40 percent for 
this disability.  As such, he does not meet the schedular 
standards for consideration of a TDIU.  Moreover, the Board's 
rationale for finding that the service-connected disability 
does not constitute marked interference with employment so as 
to warrant consideration of an extraschedular rating is also 
against the award of a TDIU on an extraschedular basis.

In summary, the preponderance of the evidence is against the 
assignment of a separate rating for arthritis/degenerative 
changes of the lumbar spine, as well as the assignment of a 
rating in excess of 40 percent for the service-connected 
lumbosacral strain on either schedular or extraschedular 
basis.  Therefore, the benefits sought on appeal are denied.


ORDER

Entitlement to a separate rating for arthritis/degenerative 
changes of the lumbar spine is denied.

Entitlement to a rating in excess of 40 percent for service-
connected lumbosacral strain, to include on an extraschedular 
basis, is denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


